NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 22 March 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings & Specification are withdrawn; &
Claims 1-4 & 6-21 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given after subsequent telephone interviews with Attorney Michael Burger on 10 June 2022 & 14 June 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 1 was amended as follows:
--	A furnace of a heating, ventilation, and air conditioning (HVAC) system, comprising:
a burner configured to generate a heating fluid;
a primary heat exchanger configured to receive the heating fluid from the burner and place the heating fluid in a heat exchange relationship with an air flow directed through an air flow path of the furnace, wherein the primary heat exchanger comprises a first number of first heat exchange tubes, wherein at least a portion of the first heat exchange tubes extends along an axis;
a secondary heat exchanger configured to receive the heating fluid from the primary heat exchanger and place the heating fluid in an additional heat exchange relationship with the air flow directed through the air flow path of the furnace, wherein , wherein the second heat exchange tubes extend along the axis; and
a collector fluidly coupled to the primary heat exchanger and the secondary heat exchanger, wherein the collector is disposed between the first heat exchange tubes and the second heat exchange tubes along the axis to fluidly couple the first heat exchange tubes to the second heat exchange tubes, such that a first side of the collector, and the second heat exchange tubes are coupled to the collector at a second side of the collector opposite the first side.--;
Claim 11 was amended as follows:
--	A furnace of a heating, ventilation, and air conditioning (HVAC) system, comprising:
a burner configured to generate a heating fluid;
a primary heat exchanger positioned within an air flow path of the furnace and configured to receive the heating fluid from the burner and place the heating fluid in a heat exchange relationship with an air flow directed through the air flow path, wherein the primary heat exchanger comprises first tubes, each first tube having a first diameter, wherein at least a portion of the first tubes extends along an axis;
a secondary heat exchanger positioned within the air flow path and configured to receive the heating fluid from the primary heat exchanger and place the heating fluid in an additional heat exchange relationship with the air flow directed through the air flow path, wherein the secondary heat exchanger comprises second tubes, each second tube having a second diameter, wherein the first diameter is greater than the second diameter, and wherein the second tubes extend along the axis; and
a collector disposed between the first tubes and the second tubes along the axis to fluidly couple the first tubes to the second tubes, such that the collector is coupled to the first tubes at a first side of the collector and coupled to the second tubes at a second side of the collector opposite the first side.--;
Claim 17 was amended as follows:
--	A furnace of a heating, ventilation, and air conditioning (HVAC) system, comprising:
an air flow path configured to direct an air flow therethrough;
a first plurality of heat exchanger tubes disposed within the air flow path and configured to direct a heating fluid therethrough, wherein at least a portion of the first plurality of heat exchanger tubes extends along an axis;
a first collector disposed within the air flow path, wherein a first side of the first collector is coupled to the first plurality of heat exchanger tubes and is configured to receive the heating fluid from the first plurality of heat exchanger tubes;
a second plurality of heat exchanger tubes disposed within the air flow path, wherein the second plurality of heat exchanger tubes extends along the axis, wherein the second plurality of heat exchanger tubes is coupled to a second side of the first collector opposite the first side, is configured to receive the heating fluid from the first collector, and is configured to direct the heating fluid therethrough, wherein the first collector is disposed between the first plurality of heat exchanger tubes and the second plurality of heat exchanger tubes along the axis to fluidly couple the first plurality of heat exchanger tubes to the second plurality of heat exchanger tubes;
a second collector coupled to the second plurality of heat exchanger tubes, wherein the second collector is configured to receive the heating fluid from the second plurality of heat exchanger tubes;
an exhaust outlet coupled to the second collector and configured to discharge the heating fluid from the furnace; and
a condensate drain port coupled to the second collector, wherein the condensate drain port is configured to discharge condensate formed from the heating fluid and collected in the second collector from the furnace.--; &
Claim 21 was cancelled.
Allowable Subject Matter
Claim1-4 & 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention, including a furnace as discussed in the previous office action, the prior art of record failed to show the above furnace in which a portion of the tubes of the primary heat exchanger & tubes of the secondary heat exchanger are aligned along the same axis on opposite sides of the collector, as recited in independent Claims 1, 11 & 17; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-4, 6-10, 12-16 & 18-20 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1, 11 & 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762